DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Falla et al. (US 5,879,768).
Falla discloses an ethylene-based resin composition for a sealant having (3) a melt tension (190°C ) is 25 to 180mN, comprising (A) 99.9 to 55 mass% of a linear polyethylene-based resin having a melt index (I2: 190°C, 2.16kg load) in the range of 0.5 to 30g/10min and a density in the range of 880 to 970kg/m3 and (B) 0.1 to 45 mass% of a branched polyethylene-based resin having a melt index (I2: 190°C, 2.16kg load) in the range of 0.01 to 20g/10min and a density in the range of 900 to 940kg/m3 (wherein the sum of the component (A) and the component (B) is 100 mass%), a sealant film comprising a layer composed of the ethylene-based resin composition for a sealant, a heat-fusible laminated film comprising the sealant film, a package produced using the heat-fusible laminated film (see Falla…claims 1 and 19).
Falla does not disclose (1) a melt index (I21: 190°C, 21.6kg load) is 42 to 80g/10min; (2) a ratio I21/I2 of the melt index (I21: 190°C, 21.6kg load) to a melt index (I2: 190°C, 2.16kg load) is 5 to 25.  However, the melt index and I21/I2 ratio for the composition is inherent in Falla since Falla discloses the recited components of the composition including the liner and branched polyethylenes as well as the individual densities and melt index as well as the melt tension for the composition, as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fall et al. (US 5,879,768).
Falla discloses an ethylene-based resin composition for a sealant having (3) a melt tension (190°C ) is 25 to 180mN, comprising (A) 99.9 to 55 mass% of a linear polyethylene-based resin having a melt index (I2: 190°C, 2.16kg load) in the range of 0.5 to 30g/10min and a density in the range of 880 to 970kg/m3 and (B) 0.1 to 45 mass% of a branched polyethylene-based resin having a melt index (I2: 190°C, 2.16kg load) in the range of 0.01 to 20g/10min and a density in the range of 900 to 940kg/m3 (wherein the sum of the component (A) and the component (B) is 100 mass%), a sealant film comprising a layer composed of the ethylene-based resin composition for a sealant, a heat-fusible laminated film comprising the sealant film, a package produced using the heat-fusible laminated film (see Falla…claims 1 and 19).
Falla does not disclose (1) a melt index (I21: 190°C, 21.6kg load) is 42 to 80g/10min; (2) a ratio I21/I2 of the melt index (I21: 190°C, 21.6kg load) to a melt index (I2: 190°C, 2.16kg load) is 5 to 25.  However, the melt index and I21/I2 ratio for the composition is necessarily present in Falla since Falla discloses the recited components of the composition including the liner and branched polyethylenes as well as the individual densities and melt index as well as the melt tension for the composition, as discussed above.  It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited melt index and I21/I2 for the composition in order to provide improved sealing properties for the composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
August 4, 2022